Pine, J. (dissenting).
I respectfully dissent and vote to reverse and grant the motion of Dryden Mutual Insurance Company (defendant) for summary judgment dismissing the amended complaint against it. As a matter of law, failure to file a sworn proof of loss within 60 days of defendant’s request, as required by the terms of the policy, is an absolute defense to the action of Michael DeSantis (plaintiff) (see, Maleh v New York Prop. Ins. Underwriting Assn., 64 NY2d 613; see also, Igbara Realty Corp. v New York Prop. Ins. Underwriting Assn., 63 NY2d 201, 214). It is irrelevant that plaintiff gave defendant’s agent a written statement identifying the nature and extent of the loss two days after the fire. Although plaintiff signed each page of that statement and the statement provides at the end that “I have read the above and pages 1-8 and they are true and correct to the best of my knowledge,” the statement is not sworn. While no specific form is required for an oath or affirmation (see, CPLR 2309 [b]), either must be administered by a person authorized to take acknowledgements of deeds by the Real Property Law or any person authorized by the laws of this State to receive evidence (CPLR 2309 [a]). There is nothing in the record to indicate that the claims adjuster qualifies on either basis. Furthermore, Penal Law § 210.00 defines terms for purposes of peijury prosecution. It is clear that the statement made by plaintiff, if it were false, would not support a perjury charge (see, People v Grier, 42 AD2d 803), while a false sworn statement would. Thus, it can*918not be said that the statement made two days after the fire constitutes a sworn proof of loss to which defendant was entitled (see, New York Prop. Ins. Underwriting Assn. v Primary Realty, 166 AD2d 376). (Appeal from Order of Supreme Court, Niagara County, Koshian, J.—Summary Judgment.) Present—Green, J. P., Pine, Lawton, Callahan and Fallon, JJ.